Title: To George Washington from Timothy Pickering, 14 May 1782
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Philadelphia May 14. 1782.
                        
                        General Hazen has applied to the secretary at war for the articles necessary to equip his regiment. For what
                            regards my department, he is referred to me. I have no difficulty in ordering a supply of every article, tents excepted,
                            which must be brought from the North river; nor should I hesitate about these, if the regiment were certainly to continue
                            any length of time at Lancaster: for they are at present billeted upon the inhabitants, who, general Hazen says, were
                            contented to give them shelter during the winter, but complains greatly that they continue a burthen to them at this
                            season. Whenever the regt shall march, the tents will be useful.
                        Should these circumstances, and your Excellency’s views in regard to the future disposition of the regiment,
                            require that tents be forthwith supplied to them, they will be forwarded, together with canteens to complete the loads, in
                            two teams which general Hazen will send for them, & which, otherwise, will return to philadelphia, loaded with
                            military stores.
                        I have directed Mr Anspack to receive your Excellency’s orders in this matter and am with the greatest
                            respect, your Excellency’s most obedient servant, 
                        
                            Timothy Pickering Q.M.G.

                        
                    